EXHIBIT 10.2

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT made as of this 16th day of February, 2009, by and between
UTEK CORPORATION, a Delaware corporation, having an office at 2109 East Palm
Ave., Tampa, Florida 33605 (hereinafter referred to as “UTEK”), and Sam Reiber
(hereinafter referred to as “Employee”).

WHEREAS, UTEK desires to employ Employee in the position as General Counsel and
Vice President; and

WHEREAS, Employee is willing to be employed in said position in the manner
provided for herein, and to perform the duties of UTEK upon the terms and
conditions herein set forth;

NOW, THEREFORE, in consideration of the promises and mutual covenants herein set
forth it is agreed as follows;

1. Employment of Employee. UTEK hereby employs Employee as General Counsel and
Vice President.

2. Term. The term of this Agreement shall commence effective January 1st, 2009
(the “Commencement Date”) and expire one year from such date, unless sooner
terminated or renewed as provided hereunder. During the term hereof, Employee
shall devote substantially all of his business time and efforts to UTEK and its
subsidiaries and affiliates.

3. Duties. The Employee shall perform those functions generally performed by
persons of such title and position, shall perform any and all related duties,
and shall be available to confer and consult with and advise the officers and
directors of UTEK at such times that may be required by UTEK.

4. Compensation. Employee shall be paid as follows:

a. A salary of One Hundred Fifty Thousand Dollars ($150,000.00) per year,
payable in bi-monthly installments; and

b. In addition the Employee may participate in any benefit plans provided by
UTEK.

c. UTEK shall include Employee in its health insurance program available to its
employees and shall pay 100% of the premiums for such program. Employee shall be
entitled to three weeks of paid vacation each year of employment.

 

Page 1



--------------------------------------------------------------------------------

d. Employee shall be granted 50,000 stock options; the strike price is to be set
at the closing market price at the close of business on the first day of the
open trading window following the Commencement Date of this Agreement, according
to the terms of UTEK’s employee stock option program.

e. In the event of termination by Utek during the term of the employment
agreement, other than for Cause, Employee shall be entitled to a one time lump
sum payment equal to the salary that would have earned during the number of days
remaining during the term of employment as defined in 2.0 above.

5. Confidential Information

a. The Employee has acquired and will acquire information and knowledge
respecting the intimate and confidential affairs of UTEK (for this purpose
including all subsidiaries and affiliates, including without limitation
confidential information with respect to UTEK’s customer lists, technologies,
business methodology, business techniques, promotional materials and
information, and other similar matters treated by the as confidential (the
Confidential Information). Accordingly, the Employee covenants and agrees that
during his employment by UTEK (whether during the Term hereof or otherwise) and
thereafter, the Employee shall not, without the prior written consent of UTEK,
disclose to any person, other than a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Employee of
the Employee’s duties hereunder, any Confidential Information obtained by the
Employee while in the employ of UTEK.

b. The Employee agrees that all memoranda, notes, records, data base
information, papers or other documents and all copies thereof relating to UTEK’s
operations or business, some of which may be prepared by the Employee, and all
objects associated therewith in any way limited by the Employee shall be UTEK’s
property. This shall include, but is not limited to, documents and objects
concerning any customer contracts, manuals, mailing lists, advertising
materials, and all of their materials and records of any kind that may be in the
Employee’s possession or under the Employee’s control. The Employee shall not,
except for UTEK’s use, copy or duplicate any of the aforementioned documents or
objects (except for the purpose of performing Employee’s duties) nor remove them
from UTEK’s facilities, nor use any information concerning them except for the
covenants and agrees that the Employee will deliver to UTEK upon termination of
the Employee’s employment, or any other time at UTEK’s request.

c. The Employee shall deliver to UTEK or its designee at the termination of his
employment all data, correspondence, memoranda, notes, records, drawings,
sketches,

 

Page 2



--------------------------------------------------------------------------------

plans, customer lists, product compositions, and other documents and all copies
thereof, made, composed or received by Employee, solely or jointly with others,
that are in Employee’s possession, custody, or control at termination and that
are related in any manner to the past, present, or anticipated business or any
member of UTEK or one its subsidies . In this regard, the Employee hereby grants
and conveys to UTEK all right, title, and interest in and to, including without
limitation, the right to possess, print, copy, and sell or otherwise dispose of,
any reports, records, papers, summaries, photographs, drawings or other
documents, and writings, and copies, abstracts or summaries thereof, that may be
prepared by the Employee or under his direction or that may come into his
possession in any way during the term of his employment with e UTEK that relate
in any manner to the past, present or anticipated business of any member of UTEK
or one its subsidies.

6. Covenant Not to Compete.

a. The Employee covenants and agrees that during the Employee’s employment by
UTEK (whether during the Term hereof or otherwise), and thereafter for a period
of one (1) year following the termination of the Employee’s employment with
UTEK, the Employee will not:

(1) directly or indirectly engage in, continue in or carry on the business of
any corporation, partnership, firm or other business organization which is now,
becomes or may become a direct competitor of UTEK in its business (UTEK’s
Business), including owning or controlling any financial interest in, any
corporation, partnership, firm or other form of business organization which
competes with or is engaged in or carries on any aspect of such business or any
business substantially similar thereto;

(2) consult with, advise or assist in any way, whether or not for consideration,
any corporation, partnership, firm or other business organization which is now,
becomes or may become a competitor of UTEK during the Employee’s employment with
UTEK;

(3) engage in any practice the purpose of which is to evade the provisions of
this Agreement or to commit any act which is detrimental to the successful
continuation of, or which adversely affects, the business of UTEK.

b. In the event of any breach of this covenant not to compete, the Employee
recognizes that the remedies at law will be inadequate and that in addition to
any relief at law which may be available to UTEK for such violation or breach
and regardless of any provisions contained in this Agreement, UTEK shall be
entitled to equitable remedies (including an injunction) and such other relief
as a court may grant

 

Page 3



--------------------------------------------------------------------------------

after considering the intent of this Section 7. In any action or proceeding by
UTEK to obtain a temporary restraining order and/or preliminary injunction to
enforce the covenant, the Employee hereby agrees that UTEK shall not be required
to put an injunction bond in excess of One Thousand Dollars ($1,000.00) in order
to obtain the temporary restraining order and/or preliminary injunction. It is
further acknowledged and agreed that the existence of any claim or cause of
action on the part of the Employee against UTEK, whether arising from this
Agreement or otherwise, shall in no way constitute a defense to the enforcement
of this covenant not to compete, and the duration of this covenant not to
compete shall be extended in an amount which equals the time period during which
the Employee is or has been in violation of this covenant not to compete.

d. In the event a court of competent jurisdiction determines that the provisions
of this covenant not to compete are excessively broad as to duration, geographic
scope, prohibited activities or otherwise, the parties agree that this covenant
shall be reduced or curtained to the extent necessary to render it enforceable.

e. For the purposes of this Section 6, UTEK shall be deemed to include UTEK, as
well as its subsidiaries and affiliates.

f. The parties hereto expressly acknowledge and agree that any provision of this
Section 6 may be amended or waived by the mutual written agreement of both
parties.

7. Termination.

a. UTEK shall also have the right to terminate this Agreement immediately For
Cause, which shall include, but not be limited to, fraud, and breach of
fiduciary duty, conviction of a crime or like conduct. If the Employee is
terminated for Cause or terminates his employment, UTEK will not be required to
make any further payments to Employee during the balance of this agreement.

b. Either party may terminate this Agreement for any reason by giving the other
party sixty (60) days written notice. If termination is not for Cause by the
Employer, the Employee will entitled to compensation as provided in Paragraph 4
(e) above.

8. Arbitration Any controversies between UTEK and Employee involving the
construction or application of any of the terms, provisions or conditions of
this Agreement shall on the written request of either party served on the other
and submitted to arbitration. Such arbitration shall comply with and be governed
by the rules of the American Arbitration Association. An arbitration demand must
be made within one (1) year of the date on which the party demanding

 

Page 4



--------------------------------------------------------------------------------

arbitration first had notice of the existence of the claim to be arbitrated, or
the right to arbitration along with such claim shall be considered to have been
waived. An arbitrator shall be selected according to the procedures of the
American Arbitration Association. The cost of arbitration shall be born by the
losing party or in such proportions as the arbitrator shall decide. The
arbitrator shall have no authority to add to, subtract from or otherwise modify
the provisions of this Agreement, or to award punitive damages to either party.

9. Attorney’s Fees and Costs. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which he may be entitled.

10. Entire Agreement: Survival.

a. This Agreement contains the entire agreement between the parties with respect
to the transactions contemplated herein and supersedes, effective as of the date
hereof any prior agreement or understanding between UTEK and Employee with
respect to Employee’s employment by UTEK. The unenforceability of any provision
of this Agreement shall not affect the enforceability of any other Provision.
This Agreement may not be amended except by an agreement in writing signed by
the Employee and UTEK, or any waiver, change, discharge or modification as
sought. Waiver of or failure to exercise any rights provided by this Agreement
and in any respect shall not be deemed a waiver of any further or future rights.

b. The provisions of Sections 5, 6, 8, 9, 10, 12 and 14 shall survive the
termination of this Agreement.

11. Assignment. This Agreement shall not be assigned to other parties.

12. Governing Law. This Agreement and all the amendments hereof, and waivers and
consents with respect thereto shall be governed by the laws of the State of
Florida, without regard to the conflicts of laws principles thereof and the
parties agree that the jurisdiction shall be in Hillsborough County, Florida.

13. Notice. All notices, responses, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been given when

a. delivered by hand;

b. sent be fax, (with receipt confirmed), provided that a copy Is mailed by
registered or certified mail, return receipt requested; or

 

Page 5



--------------------------------------------------------------------------------

c. received by the addressee as sent be express delivery service (receipt
requested) in each case to the appropriate addresses, and fax numbers as the
party may designate to itself by notice to the other parties:

 

  (i) if to UTEK:

UTEK Corporation

2109 East Palm Ave

Tampa, Florida 33605

Telephone: 813-754-4330

 

  (ii) If to the Employee:

Sam Reiber

2109 East Palm Ave

Tampa, Florida 33605

Telephone: 813-754-4330

14. Severability. Should any part of this Agreement for any reason be declared
invalid by a court of competent jurisdiction, such decision shall not affect the
validity of any remaining portion, which remaining provisions shall remain in
full force and effect as if this Agreement had been executed with the invalid
portion thereof eliminated, and it is hereby declared the intention of the
parties that they would have executed the remaining portions of this Agreement
without including any such part, parts or portions which may, for any reason, be
hereafter declared invalid.

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the day
and year first above written.

 

UTEK CORPORATION By:  

/S/ Doug Schaedler

  Doug Schaedler Title:   President EMPLOYEE By:  

/S/ Sam Reiber

  Sam Reiber

 

Page 6